department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc corp postf-150520-01 internal_revenue_service national_office legal advice memorandum for david n brodsky associate area_counsel lmsb area from mark s jennings branch chief cc corp this chief_counsel_advice responds to your memorandum dated none specified in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c country x country y year date date year date date postf-150520-01 date business r accounting firm dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figures dollar_figuret dollar_figurev g document nominal amount issue sec_1 whether certain advances of cash from a parent to a wholly owned subsidiary constitute debt or equity for federal_income_tax purposes whether a parent is entitled to a bad_debt deduction under sec_166 when the parent forgives a debt owed to it by one of its foreign subsidiaries whether a parent is entitled to a worthless_stock deduction under sec_165 on the sale of the stock of its foreign_subsidiary whether sec_482 may apply to the sale of a foreign_subsidiary to another member of a controlled_group postf-150520-01 conclusion sec_1 on balance we believe that the factors are heavily weighted towards characterizing the advances evidenced by certain converted notes as equity for federal_income_tax purposes a bad_debt deduction is not allowed when the purported debt has the characteristics of equity and such forgiveness would constitute a contribution_to_capital between related parties a worthless_stock deduction is not allowed when the stock sold relates to a solvent corporation that has future value sec_482 may apply to the sale of a subsidiary within a controlled_group in order to clearly reflect income facts corporation b a u s_corporation is the wholly owned subsidiary of corporation a a country y corporation corporation b was acquired by corporation a in year corporation b in turn owns of the stock of several foreign subsidiaries including corporation c a country x corporation corporation c was acquired by corporation b during a period in which corporation b aggressively expanded its international businesses and investments corporation b and its subsidiaries including corporation c engage in multiple phases of business r however pursuant to the country x constitution foreign entities such as corporation b are not allowed to directly own business r facilities in country x at the time of corporation b’s investment in country x there was a belief that the country x government was becoming more accepting of the privatization of business and that such change would result in foreign persons being able to directly own and or operate a business r facility in addition it was believed that the rate of reimbursement for business r services would be increased as such corporation b invested in business r entities in country x through franchise management and purchase option agreements that would allow corporation b to acquire direct ownership of such entities in the event of a change in the constitution of country x and the creation of a more favorable business environment for foreign ownership and investment corporation b invested in this manner in anticipation of such changes in the constitution and in the reimbursement rate however these expectations proved incorrect and the venture quickly lost value on date corporation b sold corporation c and eleven other foreign subsidiaries to corporation a the sale of corporation c was for its fair market postf-150520-01 value on date as determined by accounting firm in its independent valuation report as part of the sale agreement corporation a required that corporation c and the other foreign subsidiaries be debt-free when it was acquired by corporation a immediately prior to the sale corporation c owed corporation b dollar_figurem beginning in year corporation b advanced money to corporation c in the form of third party payments of obligations incurred in obtaining business r equipment and other business r expenses promissory notes the notes were issued that called for g simple interest payable with principal at maturity the notes were to mature on date prior to maturity corporation b converted the notes the conversion into two new notes the converted notes as such no interest or principal payments were made on the notes prior to the conversion at the time of the conversion the cumulative ledger balance representing outstanding interest and principal was equal to dollar_figuren a corporation b document indicates that the conversion occurred on date corporation c was insolvent at the time of the conversion there are entries in corporation b’s books for two separate converted notes one for a principal_amount of dollar_figurep note and the second for a principal_amount of dollar_figureq note note bore a g interest rate note did not provide for the payment of interest the converted notes provided for the payment of principal and interest on date and precluded prepayment further interest was only payable to the extent of corporation c’s annual net profits in years in which the net profits exceeded the interest payable the excess_interest amount was carried forward to the following year this carryforward of interest was also subject_to the annual net profit limitation further the converted notes not only provided for a contingent_interest payment but also for a contingent principal_amount under the terms of the converted notes for years in which corporation c realized losses the repayment amount was to be reduced until the full amount of the principal is exhausted the converted notes were subordinate to all non-subordinated debt and given preference to shareholders upon liquidation or bankruptcy at the time of the conversion steps had been taken to sell corporation c to corporation a a sec_1 it should be noted that we have not received sufficient information to make a determination regarding the structure of the conversion and its related tax consequences it appears that the conversion may have been effectuated as an exchange under sec_1001 a sec_1001 transaction would require the recognition of gain_or_loss and would therefore require more factual development regarding the valuation of the notes exchanged in the conversion however if the conversion was structured as a recapitalization under sec_368 the tax result would differ as such further investigation regarding the structure of the conversion should be undertaken so that any impact on the conversion or the discussion herein can be assessed postf-150520-01 noted above at the time of the sale of corporation c the outstanding principal and interest on the converted notes was dollar_figurem the sale of corporation c was effected as follows corporation a loaned dollar_figures less a nominal amount to corporation c corporation c transferred the borrowed funds to corporation b in complete cancellation of its debt corporation a purchased the corporation c stock from corporation b for a nominal amount this transaction was effected by bookkeeping entries no cash was exchanged corporation b has claimed a sec_165 worthless_stock deduction in the amount of dollar_figuret the book_value of corporation c’s common_stock as of the date of the sale less a nominal amount and a sec_166 worthless_debt deduction in the amount of dollar_figurev the dollar_figurem outstanding interest and principal less the dollar_figures repayment law and analysis debt vs equity when attempting to ascertain the nature of advances of cash from a shareholder to a corporation debt-versus-equity issues are resolved by comparing the debt to a list of common_law factors developed over the years see generally plumb the federal_income_tax significance of corporate debt a critical analysis and a proposal tax l rev provides a comprehensive list of factors for consideration see also 398_f2d_694 3d cir factors such as the relationship of the parties the formal indicia of the instrument and the intent of the parties are all considered these factors attempt to provide a framework for analyzing the facts of a situation and making a determination as to whether an instrument is bona_fide debt or if it is more appropriately classified as an equity_interest similar to a shareholder’s interest in stock no one factor is determinative and each case must be evaluated based on all its facts and circumstances 464_f2d_394 5th cir the nature of the purported debt is redetermined on a tax_year by tax_year basis that is an instrument that was once bona_fide debt does not necessarily remain bona_fide debt into perpetuity 168_f3d_1279 11th cir relationship of the parties proportionality 2here we focus on the nature of the converted notes and do not consider whether the notes were debt or equity prior to the conversion postf-150520-01 when hybrid debt3 exists between related parties the instrument is subject_to special scrutiny sec_385 in re uneco 532_f2d_1204 8th cir generally when the shareholders hold debt in proportion to their equity interests it indicates that the instrument is equity-like 236_f2d_159 6th cir fin hay realty pincite in this case corporation c is a wholly owned subsidiary of corporation b the parties are related and the debt held by corporation b is per se proportional since corporation b is the only shareholder these two factors weigh against the characterization of the converted notes as debt formal indicia name of the instrument facially the converted notes are debt-like they provide creditors rights to corporation b and provide for a maturity_date however the ‘cast’ given an instrument is not determinative of the economic_substance of the instrument especially in the case of related parties see fin hay realty pincite the fact that the converted notes are not necessarily debt-like is further supported by the fact that corporation b recorded the post-conversion debt on its records as quasi- equity a true debt_instrument requires a debtor to have an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest payable regardless of the debtor’s income or the lack thereof 248_f2d_399 2d cir see also treas reg c a fixed maturity_date is a strong indication that an instrument is debt but is not necessarily dispositive huisking co v comm’r 4_tc_595 212_fsupp_773 s d cal however when the creditor extends the maturity_date significantly it weighs against characterization as debt and may indicate that the creditor is not operating as an arms length lender 43_tc_635 aff’d 365_f2d_24 7th cir 309_f2d_878 7th cir corporation b through the conversion extended the maturity_date of the notes shortly before any payment was due this is indicative that the instruments are equity generally debt calls for an amount of interest to be paid as compensation to the holder for_the_use_of the money the failure to provide for a rate of interest generally serves a shareholder interest eg enhancing earnings and not a third- hybrid debt is purported debt with one or more equity features see sec_385 u s v title guarantee trust co 133_f2d_990 6th cir postf-150520-01 party lender interest see plumb pincite the supreme court has said albeit in dicta that a loan that does not provide for interest is identical except in name with contributions of capital 336_us_422 fndollar_figure see also 396_f2d_630 5th cir as noted above note dollar_figureq did not provide for the payment of interest and although note dollar_figurep bore a g interest rate interest was only payable to the extent of corporation c’s annual net profits these facts indicate that both note and note should likely be characterized as equity intent of the parties courts have often looked to the intent of the parties as manifested by their actions when the purported creditor obtains collateral or otherwise securitizes the advanced funds it is evidence_of_indebtedness lack of security does not necessitate a finding of equity but it tends to suggest equity when other factors indicate debt when the company has consistently had losses and when an unrelated creditor would have demanded security arm’s length debtor relationships generally require the regular payment of interest contingent_interest on a purported loan indicates that the loan is equity courts have found that when a corporation paid interest based on profits the nature of the payments if made were more closely akin to dividend distributions 40_bta_656 aff’d 117_f2d_27 3rd cir corporation c’s interest payments were wholly based on their profits which indicates that the converted notes were equity there was a significant risk that no interest would be paid on the converted notes based on the formula provided for in the promissory notes moreover there was a significant chance that the principal_amount would be reduced to zero the fact that the holder of the converted notes was an active_participant in the downside of the corporation indicates that the interest was equity-like because true creditors are entitled to receive a sum certain irrespective of the performance of the corporate venture 382_f2d_298 ct_cl 46_tc_764 gooding amusement co pincite see also 165_f2d_521 4th cir further corporation c took no measures to ameliorate this problem by for example establishing a sinking_fund 800_f2d_625 6th cir the contingencies placed on the interest and principal significantly increased the risk experienced by corporation b these factors weigh heavily towards the characterization of the converted notes as equity bad_debt deduction postf-150520-01 a bad_debt deduction may only be taken for a bona_fide debt sec_1 c as discussed immediately above based on an analysis of the available facts the converted notes should be properly characterized as equity although notes were issued at the time of the conversion the totality of the circumstances surrounding the issuance of the converted notes indicate that the converted notes were contributions to capital rather than a bona_fide debt see for example wildes v comm’r t c memo in which the court looked to the economic reality test of a bona_fide debt as set forth in fin hay supra and concluded that even though the formal criteria of an obligation were met ie the execution of a note payable within one year from the date of execution the totality of the circumstances indicated that an equity_investment rather than a bona_fide debt existed thus the converted notes when properly classified as equity could not give rise to a bad_debt deduction in the event that the converted notes were found to constitute a bona_fide debt a bad_debt deduction would not be available due to the shareholder relationship existing between corporation b and corporation c sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived including income from the discharge_of_indebtedness sec_1_61-12 however provides that in general if a shareholder in a corporation which is indebted to him gratuitously forgives the debt the transaction amounts to a contribution to the capital of the corporation to the extent of the debt corporation b the sole shareholder of corporation c forgave the debt owed to it by corporation c and received no consideration in exchange for such forgiveness therefore even if the converted notes were classified as debt the forgiveness of such debt would constitute a contribution to the capital of corporation c and no bad deduction would be available worthless_stock deduction sec_165 provides that taxpayers can deduct losses for which they are not otherwise compensated or reimbursed no limit is placed on losses deducted by corporations but the losses must be sustained during the taxable_year and must be evidenced by a closed and completed transaction fixed by an identifiable_event sec_1_165-1 and b sec_165 provides that if any security which is a capital_asset becomes worthless during the taxable_year the loss will be treated as a capital_loss however sec_165 provides that if stock of a foreign or domestic_corporation affiliated with the taxpayer becomes worthless the loss is deductible as an ordinary_loss as a wholly owned subsidiary_corporation c is considered affiliated with corporation b 38_bta_1270 set forth a worthlessness standard that is often relied upon by the courts essentially a two prong test of worthlessness must be satisfied first the stock must cease to have liquidating value ie the postf-150520-01 corporation has an excess of liabilities over assets second the stock must lack potential value in order for corporation c to be insolvent the converted notes must be considered bona_fide debt as discussed herein the converted notes are not bona_fide debt and as a result corporation c was solvent on the date of its sale to corporation a in addition corporation c brought in substantial revenue prior to the claimed worthless_stock deduction and continued to operate as a business after its acquisition by corporation a thus the facts indicate that corporation c was not worthless at the time of its sale to corporation a due to its solvency and the existence of future value sec_482 in analyzing this transaction the field should consider whether the amount_paid by corporation a for corporation c reflects an arm’s length result as required by sec_482 sec_482 gives the service broad authority to redetermine the terms of transactions between related parties specifically sec_482 provides that i n the case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or in indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses the purpose of sec_482 is to insure that taxpayers that are part of a controlled_group clearly reflect income attributable to controlled transactions the ownership structure of corporation a corporation b and corporation c would constitute a controlled_group and as a result the sale of corporation c to corporation a is a controlled_transaction to which sec_482 applies see sec_1_482-1 - i and -1 i the regulations under sec_482 provide that a controlled_transaction is deemed to clearly reflect income if the results of the controlled_transaction are consistent with the results that would have been obtained had the parties not been under common_control sec_1_482-1 because the total consideration paid for corporation c was considerably less than the purported indebtedness owed by corporation c to corporation b and as discussed above properly classified as contributions to capital this raises the question of whether the consideration paid would meet the arm’s length standard the sec_482 regulations provide a variety of methods to determine the arm’s length result however we do not have sufficient facts to determine which of the methods discussed in the regulations would be the most appropriate to apply in the instant case or what the arm’s length result would be
